Name: Council Regulation (EC) No 428/2000 of 14 February 2000 on the conclusion of the Protocol setting out for the period 1 June 1999 to 31 May 2002 the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © e PrÃ ­ncipe of fishing off the coast of SÃ £o TomÃ © e PrÃ ­ncipe
 Type: Regulation
 Subject Matter: Africa;  fisheries;  international affairs;  European construction
 Date Published: nan

 Avis juridique important|32000R0428Council Regulation (EC) No 428/2000 of 14 February 2000 on the conclusion of the Protocol setting out for the period 1 June 1999 to 31 May 2002 the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © e PrÃ ­ncipe of fishing off the coast of SÃ £o TomÃ © e PrÃ ­ncipe Official Journal L 054 , 26/02/2000 P. 0001 - 0002COUNCIL REGULATION (EC) No 428/2000of 14 February 2000on the conclusion of the Protocol setting out for the period 1 June 1999 to 31 May 2002 the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © e PrÃ ­ncipe of fishing off the coast of SÃ £o TomÃ © e PrÃ ­ncipeTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) In accordance with the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © e PrÃ ­ncipe on fishing off the coast of SÃ £o TomÃ © e PrÃ ­ncipe(2), the two parties have held negotiations with a view to determining the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol.(2) As a result of those negotiations, a new Protocol setting out, for the period from 1 June 1999 to 31 May 2002, the fishing rights and financial compensation provided for in the abovementioned Agreement was initialled on 31 May 1999.(3) It is in the Community's interest to approve the Protocol covered by this Regulation.(4) The method for allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the Fisheries Agreement,HAS ADOPTED THIS REGULATION:Article 1The Protocol setting out, for the period 1 June 1999 to 31 May 2002, the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © e PrÃ ­ncipe on fishing off the coast of SÃ £o TomÃ © e PrÃ ­ncipe is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation.Article 21. The fishing opportunities fixed in the Protocol shall be allocated among the Member States as follows:- freezer tuna seiners: France 18, Spain 18,- pole-and-line tuna vessels: France seven,- surface longliners: Spain 28, Portugal five.2. If licence application from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence application from any other Member State.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Protocol in order to bind the Community.Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 February 2000.For the CouncilThe PresidentJ. GAMA(1) Opinion delivered on 18 January 2000 (not yet published in the Official Journal).(2) OJ L 54, 25.2.1984, p. 1.